No. 99-41205
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-41205
                        Conference Calendar



LUCIO GONZALES HERNANDEZ,

                                           Plaintiff-Appellant,

versus

KELLY JANICA, Sheriff, Jackson
County; ROBERT E. BELL,
District Attorney, Jackson
County,
                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. V-97-CV-100
                      --------------------
                         April 13, 2000

Before WIENER, DeMOSS, AND PARKER, Circuit Judges.

PER CURIAM:*

     Lucio Gonzales Hernandez, Texas prisoner number 686188,

appeals the district court’s dismissal of his 42 U.S.C. § 1983

suit against the sheriff of Jackson County.    Hernandez’s suit was

filed almost four years after his alleged injury occurred.

Accordingly, the district court did not err in determining that

the statute of limitations had run.   See Gartrell v. Gaylor, 981

F.2d 254, 256-57 (5th Cir. 1993).   Further, this case does not

present a scenario in which tolling is appropriate due to the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-41205
                                 -2-

pendency of another suit.   See Rogers v. Ricane Enterprises,

Inc., 930 S.W. 2d 157, 167 (Tex. App. 1996).   Accordingly, the

judgment of the district court is AFFIRMED.